



EXHIBIT 10.1
COOPERATION AGREEMENT
This COOPERATION AGREEMENT (this “Agreement”) is made and entered into as of
November 2, 2018, by and among Gulf Island Fabrication, Inc., a Louisiana
corporation (the “Company”), Piton Capital Partners, LLC, a Delaware limited
liability company (“Piton Partners”), and Kokino LLC, a Delaware limited
liability Company (“Kokino” and, together with Piton Partners, “Piton”). The
Company, Piton Partners and Kokino are each herein referred to as a “party” and
collectively, the “parties.”
WHEREAS, on November 17, 2017, Piton filed a Schedule 13D/A with the SEC
disclosing beneficial ownership of 1,399,300 shares, or 9.3%, of the issued and
outstanding common stock of the Company, no par value per share (the “Common
Stock”);
WHEREAS, on October 15, 2018, the Board appointed Cheryl Richard to the Board as
a Class III director whose term expires at the 2021 Annual Meeting;
WHEREAS, the Company and Piton have determined to come to an agreement with
respect to Robert Averick joining the Board of Directors of the Company (the
“Board”) and certain other matters, as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:
1.
Board Appointment and Related Matters.

(a)    The Board shall take all necessary actions, as promptly as practicable
following the execution of this Agreement by the parties and on or prior to
November 3, 2018, (i) to increase the size of the Board to ten (10) directors
and (ii) to appoint Mr. Averick (the “Piton Designee”) to the Board as a Class
II director, with a term expiring at the 2020 Annual Meeting.
(b)    Effective upon the appointment of the Piton Designee to the Board as a
Class II director, the Board shall appoint the Piton Designee as a member of the
Board’s Compensation Committee, subject to the Piton Designee’s satisfaction of
any additional independence requirements for members thereof pursuant to U.S.
securities laws or NASDAQ listing rules for membership on such committee. The
Board shall take all necessary actions so that the Piton Designee shall, as long
as such Piton Designee continues to satisfy such independence requirements,
continuously serve on such committee until the Termination Date (as defined in
Section 3 below). Additionally, until the Termination Date, the Board shall
offer the Piton Designee an appointment to any newly formed executive or other
committees vested with the full power of the Board.
(c)    The Piton Designee will be compensated for his service on the Board and
committees of the Board on the same basis as the other independent directors on
the Board; provided,


{B1246652.1}

--------------------------------------------------------------------------------





however, that the Piton Designee shall receive any equity-based compensation in
the form of cash-settled equity-based awards, which would be subject to the same
vesting schedule and performance measures as would apply to the equity-based
awards received by the other independent directors on the Board.
(d)    Piton agrees that the Board or any committee thereof, in the exercise of
its fiduciary duties and the Board’s policies on conflicts and related party
matters, may exclude the Piton Designee from any Board or committee meeting or
portion thereof at which the Board or any such committee is deliberating and/or
taking action (including, but not limited to, the formation of a special
committee of the Board) with respect to (i) this Agreement, including the
interpretation and enforcement thereof, (ii) any actions taken or proposed by
Piton with respect to the Company, whether or not in violation of the terms of
this Agreement, (iii) failure of the Piton Designee, Piton Partners or Kokino to
comply the Company’s charter, bylaws, committee charters, or corporate
governance guidelines, or other policies or procedures, or (iv) any proposed
transaction between the Company and Piton. The exercise of the Board members'
fiduciary duties and the application of the Board’s policies on conflicts and
related party matters to exclude a director from any Board or committee meeting
(or portion thereof) shall be consistently applied to all Board members in the
same manner.
(e)    Prior to his appointment to the Board, the Piton Designee and any
Replacement Designee (as defined in Section 1(h) below) shall have executed and
delivered to the Company an irrevocable resignation letter in the form attached
hereto as Exhibit A (the “Averick Resignation Letter”) pursuant to which he
shall, subject to the Board’s acceptance, resign from the Board and any of the
committees of the Board, effective immediately, if at any time Piton ceases to
beneficially own at least 5.0% of the Company’s then outstanding Common Stock
subject to adjustment for stock splits, reclassifications, combinations and
similar adjustments (the “Piton Minimum Ownership Threshold”) other than as a
result of issuances of Common Stock by the Company after the date hereof. Piton
shall promptly (and in any event) within five (5) Business Days of such event
inform the Company in writing if Piton’s beneficial ownership in shares of
Common Stock increases or decreases by more than 1.0% of the Company’s then
outstanding Common Stock after the date hereof other than as the result of
issuances of Common Stock by the Company after the date hereof.
(f)    The Company further agrees that, without the approval of Piton or unless
the Company enters into a definitive agreement relating to an Extraordinary
Transaction that contemplates a counterparty to such transaction being able to
designate individuals to be appointed or nominated for election to the Board
(i)  the Board shall not increase the size of the Board to more than ten (10)
directors prior to the Termination Date and (ii) immediately after the 2020
Annual Meeting, the Board shall consist of no more than eight (8) directors.
(g)    Piton acknowledges that (i) prior to the date of this Agreement, Mr.
Averick shall, and prior to election to the Board, any Replacement Designee
shall, submit to the Company a fully completed copy of the Company’s standard
director and officer questionnaire and other reasonable and customary onboarding
documentation and diligence required by the Company in connection with the
appointment or election of new Board members and (ii) that such Piton


{B1246652.1}
2

--------------------------------------------------------------------------------





Designee’s appointment and continued service on the Board is conditioned upon
his being an “Independent Director” pursuant to Rule 5605(a)(2) under the NASDAQ
listing rules.
(h)    Until the Termination Date, if the Piton Designee ceases to be a director
for any reason (other than pursuant to Section 1(e) above), and at such time
Piton’s beneficial ownership satisfies the Piton Minimum Ownership Threshold,
Piton shall be entitled to designate, for consideration by the Company’s
Corporate Governance and Nominating Committee, a candidate to replace the Piton
Designee (such replacement, the “Replacement Designee”). The Board’s approval of
such Replacement Designee shall not be unreasonably withheld, conditioned or
delayed, subject to the Replacement Designee’s satisfaction of the onboarding
process set forth in Section 1(g) above. Upon a Replacement Designee’s
appointment to the Board, the Board and the Corporate Governance and Nominating
Committee shall take all necessary actions to appoint such Replacement Designee
to the Compensation Committee, subject to the replacement designee’s
satisfaction of any additional independence requirements for members thereof
pursuant to U.S. securities laws or NASDAQ listing rules for membership on such
committee. Unless a clear, contrary interpretation applies, each reference
herein to the “Piton Designee” shall include a reference to any Replacement
Designee with respect thereto.
2.
Voting Commitment.

(a)    Until the Termination Date, Piton shall, or shall cause its applicable
Representatives to, appear in person or by proxy at each Stockholder Meeting and
to vote (or execute a consent with respect to) all shares of Common Stock
beneficially owned by it and over which it has voting power in accordance with
the Board’s recommendations with respect to (i) the election, removal and/or
replacement of directors (a “Director Proposal”), and (ii) any other proposal
submitted to the stockholders at a Stockholder Meeting (except for those related
to Extraordinary Transactions); in each case as such recommendation of the Board
is set forth in the applicable definitive proxy statement filed in respect
thereof; provided, however, that in the event that both Glass, Lewis & Co., LLC
(“Glass Lewis”) and Institutional Shareholder Services, Inc. (“ISS” and,
together with Glass Lewis, the “Proxy Firms”) make the same recommendation and
such recommendation is not consistent with the recommendation of the Board with
respect to any proposal (except for those related to a Director Proposal)
submitted to the stockholders at any Stockholder Meeting, Piton will be
permitted to vote all or some shares of Common Stock beneficially owned by it
and over which it has voting power at such Stockholder Meeting in accordance
with the recommendation of the Proxy Firms.
(b)    Until the Termination Date, Piton agrees that it shall not confer any
proxy or consent with respect to any voting securities of the Company sold or
transferred by Piton to any Third Party after the record date set by the Board
with respect to any Stockholder Meeting or consent solicitation until the final
tabulation of voting results for any such Stockholder Meeting or consent
solicitation are released.
3.    Standstill. Piton agrees that from the date of this Agreement until the
earliest of (i) the day that immediately follows the date of the 2020 Annual
Meeting; (ii) 180 days following the date that the Board accepts the Piton
Designee’s resignation due to Piton failing to satisfy the Piton Minimum
Ownership Threshold (other than as a result of issuances of Common Stock by the
Company after


{B1246652.1}
3

--------------------------------------------------------------------------------





the date hereof); and (iii) 60 days following the Company’s receipt of (a)
written notice from Piton of the Company’s material breach of any warranty set
forth in Section 10(c) below (such written notice, to be delivered to the
Company by Piton within 30 days of the Piton Designee’s becoming aware of the
facts or circumstances constituting such breach and setting forth such facts or
circumstances in reasonable detail), which breach is not cured within 30 days of
the Company’s receipt of such written notice and (b) the written resignation of
the Piton Designee from the Board and any committee of the Board on which the
Piton Designee serves (such earliest date, the “Termination Date”), without the
prior written consent of the Board, Piton Partners and Kokino shall not, and
shall cause each of their Affiliates and Associates (including the Piton
Designee), not to, in each case, directly or indirectly:
(a)    (i) acquire, offer or agree to acquire, or acquire rights to acquire
(except by way of stock dividends or other distributions or offerings made
available to holders of voting securities of the Company generally on a pro rata
basis), directly or indirectly, whether by purchase, tender or exchange offer,
through the acquisition of control of another person, by joining a group,
through swap or hedging transactions or otherwise, any voting securities of the
Company or any voting rights decoupled from the underlying voting securities
which would result in the ownership or control of, or other beneficial ownership
interest in more than 12.5% of the then outstanding shares of Common Stock in
the aggregate (the “Ownership Cap”), provided, however, that the restriction
under this Section 3(a)(i) may be waived upon a resolution of the majority of
the directors on the Board, other than the Piton Designee, each of whom is an
“Independent Director” pursuant to Rule 5605(a)(2) under the NASDAQ listing
rules, to accept Piton’s request in writing to beneficially own shares of Common
Stock in excess of the Ownership Cap; or (ii) other than in open market sale
transactions where the identity of the purchaser is not known or in underwritten
widely dispersed public offerings or in connection with any Extraordinary
Transaction recommended by the Board, knowingly sell, offer or agree to sell,
through swap or hedging transactions or otherwise, the voting securities of the
Company or any voting rights decoupled from the underlying voting securities
held by Piton to any Third Party that has, or would have as a result of such
transaction, a beneficial ownership interest of more than 5.0% of the then
outstanding shares of Common Stock;
(b)    (%3) seek or submit, or encourage any person or entity to seek or submit
nominations or give notice of an intent to nominate a person for election at any
Stockholder Meeting at which the notice includes election of the Company’s
directors; (%3) initiate, encourage or participate in any solicitation of
proxies or consents in respect of any election contest or removal contest with
respect to the Company’s directors; (%3) submit any proposal for consideration
at, or bring any other business before, any Stockholder Meeting; (%3) initiate,
encourage or participate in any solicitation of proxies in respect of any
stockholder proposal for consideration at, or other business brought before, any
Stockholder Meeting; (%3) initiate, encourage or participate in any “withhold”
or similar campaign with respect to any Stockholder Meeting; or (%3) request, or
initiate, encourage or participate in any request to call, a special meeting of
the Company’s stockholders;
(c)    form, join or in any way participate in any group with a Third Party with
respect to any voting securities of the Company;


{B1246652.1}
4

--------------------------------------------------------------------------------





(d)    deposit any voting securities of the Company in any voting trust or
subject any Company voting securities to any arrangement or agreement with
respect to the voting thereof (other than any such voting trust, arrangement or
agreement solely among Piton and its Affiliates and otherwise in accordance with
this Agreement);
(e)    effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any (i) material acquisition
of any assets or businesses of the Company or any of its subsidiaries; (ii)
tender offer or exchange offer, merger, acquisition, share exchange or other
business combination involving any of the voting securities or any of the
material assets or businesses of the Company or any of its subsidiaries; or
(iii) recapitalization, restructuring, liquidation, dissolution or other
material transaction with respect to the Company or any of its subsidiaries or
any material portion of its or their businesses;
(f)    enter into any negotiations, agreements or understandings with any Third
Party with respect to the foregoing, or advise, assist, encourage or seek to
persuade any Third Party to take any action with respect to any of the foregoing
or the voting of any Common Stock;
(g)    make any request or proposal that the Company or the Board amend, modify
or waive any provision of this Agreement other than through private
communications with the Company that would not reasonably be expected to trigger
public disclosure obligations of any party; or
(h)    take any action challenging the validity or enforceability of this
Section 3 or this Agreement.
Nothing in this Section 3 shall be deemed to (i) prohibit Piton from
communicating privately with the Company’s directors, officers and their
Representatives so long as such private communications would not be reasonably
be expected to trigger public disclosure obligations for any party or violate
any of the provisions of Sections 3(a)-(h) hereof or (ii) limit the exercise in
good faith by the Piton Designee of his fiduciary duties solely in his capacity
as a director of the Company.
4.    Mutual Non-Disparagement. Until the Termination Date, no party hereto
shall, and no party shall permit any of its Representatives to, without the
written consent of the other parties, make or cause to be made any public
statement, or any non-public communication that can reasonably be expected to
require disclosure of such communication, that constitutes or would reasonably
be expected to constitute an ad hominem attack on, or that otherwise disparages,
any other party, any other party’s current and former directors (including any
director who was serving immediately prior to this Agreement), partners,
managers, members, officers, or employees (including with respect to such
persons’ service at the other party), any other party’s subsidiaries, or any
other party’s subsidiaries’ business or any of its or its subsidiaries’ current
directors, managers, officers or employees. The restrictions in this Section 4
shall not (a) apply (i) in any compelled testimony or production of information,
whether by legal process, subpoena or as part of a response to a request for
information from any governmental or regulatory authority with jurisdiction over
the party from whom information is sought, in each case, to the extent required,
or (ii) to any


{B1246652.1}
5

--------------------------------------------------------------------------------





disclosure required by applicable law, rules or regulations; or (b) prohibit any
person from reporting possible violations of federal law or regulation to any
governmental authority pursuant to Section 21F of the Exchange Act or Rule 21F
promulgated thereunder.
5.    No Litigation. Until the Termination Date, each party hereto hereby
covenants and agrees that it shall not, and shall not permit any of its
Representatives to, directly or indirectly, alone or in concert with others,
encourage, pursue, or assist any other person to threaten or initiate, any
lawsuit, claim or proceeding before any court or administrative agency (each, a
“Legal Proceeding”) against any other party or any of its Representatives, based
on claims arising out of any facts known or that reasonably should have been
known by such party as of the date of this Agreement, except for any Legal
Proceeding initiated solely to remedy a breach of or to enforce this Agreement;
provided, however, that the foregoing shall not prevent any party hereto or any
of its Representatives from responding to oral questions, interrogatories,
requests for information or documents, subpoenas, civil investigative demands or
similar processes (each, a “Legal Requirement”) in connection with any Legal
Proceeding if such Legal Proceeding has not been initiated by, or on behalf of,
or at the suggestion of, such party or any of its Representatives; provided,
further, that in the event any party hereto or any of its Representatives
receives such Legal Requirement, such party shall give prompt written notice of
such Legal Requirement to such other party (except where such notice would be
legally prohibited or not practicable). Each of the parties hereto represents
and warrants that neither it nor any assignee has filed any lawsuit against any
other party.
6.    Press Release and SEC Filings.
(a)    No later than one Business Day following the date of this Agreement, the
Company shall announce the entry into this Agreement and the material terms
hereof by means of a mutually agreed upon press release in the form attached
hereto as Exhibit B (the “Press Release”). Prior to the issuance of the Press
Release, neither the Company nor Piton shall issue any press release, public
announcement or other public statement (including, without limitation, in any
filing required under the Exchange Act) regarding this Agreement or take any
action that would require public disclosure thereof without the prior written
consent of the other parties hereto. No party hereto or any of its
Representatives shall issue any press release, public announcement or other
public statement (including, without limitation, in any filing required under
the Exchange Act) concerning the subject matter of this Agreement inconsistent
with the Press Release, except as required by law or applicable NASDAQ listing
rules or with the prior written consent of the other parties hereto and
otherwise in accordance with this Agreement.
(b)    No later than two Business Days following the date of this Agreement, the
Company shall file with the SEC a Current Report on Form 8-K reporting its entry
into this Agreement and the election of Mr. Averick to the Board and appending
this Agreement and the Press Release as an exhibit thereto (the “Form 8-K”). The
Form 8-K shall be consistent with the Press Release and the terms of this
Agreement. The Company shall provide Piton and its respective Representatives,
with a reasonable opportunity to review and comment on the Form 8-K prior to the
filing with the SEC and consider in good faith any comments of Piton.
(c)    No later than two Business Days following the date of this Agreement,
Piton shall file with the SEC an amendment to their Schedule 13D in compliance
with Section 13 of the


{B1246652.1}
6

--------------------------------------------------------------------------------





Exchange Act reporting their entry into this Agreement and appending this
Agreement as an exhibit thereto or incorporating this Agreement by reference to
the Company's Current Report on Form 8-K referred to in Section 6(b) hereof (the
“Schedule 13D Amendment”). The Schedule 13D Amendment shall be consistent with
the Press Release and the terms of this Agreement. Piton shall provide the
Company and its Representatives with a reasonable opportunity to review the
Schedule 13D Amendment prior to it being filed with the SEC and consider in good
faith any comments of the Company and its Representatives.
7.    Confidentiality. Subject to the prohibitions on insider trading set forth
in Section 8 below, for so long as Mr. Averick or a Replacement Designee is
serving as a director on the Board, Mr. Averick or such Replacement Designee may
provide confidential information about the Company which he learns in his
capacity as a director of the Company, including discussions or matters
considered in meetings of the Board or Board committees (collectively and
individually, “Confidential Information”), to Piton Partners or Kokino or their
Affiliates, Associates and legal counsel, in each case solely to the extent such
persons or entities need to know such information to manage or administer
Piton’s investment in the Company; provided, however, that Piton Partners and
Kokino shall cause Mr. Averick or such Replacement Designee to (i) inform any
such persons or entities of the confidential nature of any such Confidential
Information and (ii) cause such persons or entities to refrain from disclosing
such Confidential Information to anyone (whether to any company in which Piton
Partners or Kokino has an investment or otherwise), by any means, or from
otherwise using the information in any way other than in connection with Piton’s
investment in the Company. For the avoidance of doubt, the obligations under
this Section 7 shall be in addition to, and not in lieu of, the directors’
confidentiality obligations under Texas law and the Company’s charter, bylaws,
committee charters, or corporate governance guidelines, or other policies or
procedures.
8.    Compliance with Securities Laws. Each of Piton Partners and Kokino
acknowledges that the U.S. securities laws generally prohibit any person who has
received material, non-public information concerning an issuer from purchasing
or selling securities of such issuer and from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities. Subject to compliance
with such laws and the terms and conditions of this Agreement, Piton and its
Representatives shall in any event be free to trade or engage in such
transactions.
9.    Representatives. Each party hereto shall cause its Representatives to
comply with the terms of this Agreement and shall be responsible for any breach
of this Agreement by any such Representative. A breach of this Agreement by a
Representative of a party, if such Representative is not a party to this
Agreement, shall be deemed to occur if such Representative engages in conduct
that would constitute a breach of this Agreement if such Representative was a
party to the same extent as a party to this Agreement.
10.
Representations and Warranties.

(a)    Each of Piton Partners and Kokino represents and warrants as to itself
that it has full capacity, power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby, and that this Agreement


{B1246652.1}
7

--------------------------------------------------------------------------------





has been duly and validly authorized, executed and delivered by Piton Partners
and Kokino, as applicable, constitutes a valid and binding obligation and
agreement of such party and is enforceable against Piton Partners and Kokino, as
applicable, in accordance with its terms. Each of Piton Partners and Kokino
represents that the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of Piton Partners or
Kokino, as currently in effect, the execution, delivery and performance of this
Agreement by Piton Partners or Kokino, does not and will not violate or conflict
with (i) any law, rule, regulation, order, judgment or decree applicable to
Piton Partners or Kokino or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
Piton Partners or Kokino, as applicable, is a party or by which he or it is
bound. Piton represents and warrants that, as of the date of this Agreement,
Piton beneficially owns an aggregate of 1,500,000 shares of Common Stock, has
voting authority over such shares, and owns no Synthetic Equity Interests or any
Short Interests in the Company. As of the date of this Agreement, Piton Partners
and Kokino each represents and warrants that it is Mr. Averick’s intention to
serve as the Piton Designee for the full term of this Agreement and that Mr.
Averick serves as a portfolio manager for Kokino and qualifies as a
“Representative” and “Associate” of Kokino as such terms are defined herein.
(b)    The Company represents and warrants that it has full capacity, power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms. The Company
represents that the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of the Company as
currently in effect, the execution, delivery and performance of this Agreement
by the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.
(c)    The Company represents and warrants that to the Company’s knowledge as of
the date of this Agreement (i) neither the Annual Report on Form 10-K for the
year ended December 31, 2017 of the Company nor any Quarterly Report on Form
10-Q filed for any reporting period thereafter and prior to the date hereof
includes any misstatement of material fact or fails to include any information
required to be disclosed therein in order to avoid the information presented
therein from being misleading; (ii) the Company is not the subject of an SEC
investigation nor has


{B1246652.1}
8

--------------------------------------------------------------------------------





any such investigation been threatened; (iii) the Company is not a party to, nor
has it been threatened in writing with, any class action or other securities
litigation; and (iv) there are no related party transactions involving the
Company and any other party that are required by the rules of the SEC to be
disclosed other than those that have been disclosed.
11.    Expenses. The Company shall reimburse Piton for its reasonable,
documented out-of-pocket fees and expenses (including legal expenses) incurred
by it in connection with the negotiation and execution of this Agreement,
provided that such reimbursement shall not exceed $25,000.00.
12.    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by electronic mail to
the electronic mail addresses below, with confirmation of receipt from the
receiving party by electronic mail; (c) one day after being sent by a nationally
recognized overnight carrier to the addresses set forth below; or (d) when
actually delivered if sent by any other method that results in delivery, with
written confirmation of receipt:


{B1246652.1}
9

--------------------------------------------------------------------------------





If to the Company:


Gulf Island Fabrication, Inc.
16225 Park Ten Place, Suite 300
Houston, Texas 77084
Attention: John P. Laborde
E-mail: jack@overboardholdings.com


with mandatory copies (which shall not constitute notice) to:
Vinson & Elkins LLP.
666 5th Avenue, 26th Floor
New York, New York 10103
Attention: Lawrence S. Elbaum
Telephone: (212) 237-0084
E-mail: lelbaum@velaw.com


Jones Walker LLP
Four United Plaza
8555 United Plaza Boulevard
Baton Rouge, Louisiana 70809
Attention: Alexandra C. Layfield
Telephone: (225) 248-2030
E-mail: alayfield@joneswalker.com




If to Piton:
   
Piton Capital Partners LLC
c/o Kokino LLC
201 Tresser Boulevard, 3rd Floor
Stamford, Connecticut 06901
Attention: Garrett Lynam
E-mail: glynam@kokino.com




with mandatory copies (which shall not constitute notice) to:


Norton Rose Fulbright (US) LLP
1301 Avenue of the Americas
New York, New York 10019
Telephone: (212) 408-1127
Attention: Frank S. Vellucci
E-mail: frank.vellucci@nortonrosefulbright.com

13.    Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of Texas, without giving effect to its
conflict of laws principles. The parties hereto agree that exclusive
jurisdiction and venue for any Legal Proceeding arising out of or related to
this Agreement shall exclusively lie in U.S. District Court for the Southern
District of Texas and any state court therefrom within the State of Texas. Each
party hereto waives any objection it may now or hereafter have to the laying of
venue of any such Legal Proceeding, and irrevocably submits to personal
jurisdiction in any such court in any such Legal Proceeding and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
court that any such Legal Proceeding brought in any such court has been brought
in any inconvenient forum. Each party hereto consents to accept service of
process in any such Legal Proceeding by service of a copy thereof upon either
its registered agent in its state of organization or the Secretary of State of
such state, with a copy delivered to it by certified


{B1246652.1}
10

--------------------------------------------------------------------------------





or registered mail, postage prepaid, return receipt requested, addressed to it
at the address set forth in this Section 13. Nothing contained herein shall be
deemed to affect the right of any party hereto to serve process in any manner
permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.
14.    Specific Performance. Each of Piton Partners and Kokino, with respect to
itself, on the one hand, and the Company, on the other hand, acknowledges and
agrees that irreparable injury to the other party would occur in the event that
any provision of this Agreement were not performed in accordance with such
provision’s specific terms or were otherwise breached or threatened to be
breached, and that such injury would not be adequately compensable by the
remedies available at law (including the payment of money damages). It is
accordingly agreed that each of Piton Partners and Kokino, on the one hand, and
the Company, on the other hand (as applicable, the “Moving Party”), shall each
be entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other party shall not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
This Section 14 shall not be the exclusive remedy for any violation of this
Agreement.
15.    Certain Definitions and Interpretations. As used in this Agreement: (%2)
the terms “Affiliate” and “Associate” (and any plurals thereof) have the
meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC under
the Exchange Act and shall include all persons or entities that at any time
prior to the Termination Date become Affiliates or Associates of any applicable
person or entity referred to in this Agreement; provided, however, that, for
purposes of this Agreement, none of Mr. Averick, Piton Partners or Kokino or any
family client, employee or Affiliate of Kokino shall be an Affiliate or
Associate of the Company and the Company shall not be an Affiliate or Associate
of any of the Piton Designee, Piton Partners or Kokino; and, provided, further,
that no publicly-traded company in which Piton Partners, Kokino or any other
family client beneficially owns less than a majority of the outstanding common
stock shall be an Affiliate or Associate of Piton; (%2) the term “Annual
Meeting” means each annual meeting of stockholders of the Company and any
adjournment, postponement, rescheduling or continuations thereof; (%2) the terms
“beneficial ownership,” “group,” “person,” “proxy,” and “solicitation” (and any
plurals thereof) have the meanings ascribed to such terms under the Exchange Act
and the rules and regulations promulgated thereunder; (%2) the term “Business
Day” means any day that is not a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or obligated to be
closed by applicable law; (%2) the term “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder; (%2) the term “Extraordinary Transaction” means (i) any equity
tender offer or equity exchange offer or (ii) any merger, acquisition, business
combination, sale of all or substantially all of the assets of the Company, or
(iii) any other transaction with a third party that is required to be submitted
for a vote of the Company’s stockholders; (%2) the term “Representatives” means
a person’s (%3) Affiliates and Associates and (%3) its and their respective
directors, officers, employees, partners, members, managers, legal or other
advisors, agents and other representatives acting in a capacity on behalf of, in
concert with or at the direction of such person or its Affiliates or Associates;
(%2) the term “SEC” means the U.S. Securities and Exchange Commission; (%2) the
term “Short Interests” means


{B1246652.1}
11

--------------------------------------------------------------------------------





any agreement, arrangement, understanding or relationship, including any
repurchase or similar so-called “stock borrowing” agreement or arrangement,
engaged in, directly or indirectly, by such person, the purpose or effect of
which is to mitigate loss to, reduce the economic risk (of ownership or
otherwise) of shares of any class or series of the Company’s equity securities
by, manage the risk of share price changes for, or increase or decrease the
voting power of, such person with respect to the shares of any class or series
of the Company’s equity securities, or that provides, directly or indirectly,
the opportunity to profit from any decrease in the price or value of the shares
of any class or series of the Company’s equity securities; (%2) the term
“Stockholder Meeting” means each annual or special meeting of stockholders of
the Company, or any action by written consent of the Company’s stockholders held
in lieu thereof, and any adjournment, postponement, rescheduling or
continuations thereof; (%2) the term “Synthetic Equity Interests” means any
derivative, swap or other transaction or series of transactions engaged in,
directly or indirectly, by such person, the purpose or effect of which is to
give such person economic risk similar to ownership of equity securities of any
class or series of the Company, including due to the fact that the value of such
derivative, swap or other transactions are determined by reference to the price,
value or volatility of any shares of any class or series of the Company’s equity
securities, or which derivative, swap or other transactions provide the
opportunity to profit from any increase in the price or value of shares of any
class or series of the Company’s equity securities, without regard to whether
(%3) the derivative, swap or other transactions convey any voting rights in such
equity securities to such person; (%3) the derivative, swap or other
transactions are required to be, or are capable of being, settled through
delivery of such equity securities; or (%3) such person may have entered into
other transactions that hedge or mitigate the economic effect of such
derivative, swap or other transactions; (%2) the term “Third Party” refers to
any person that is not a party hereto (provided that, in the case of Piton
Partners, Kokino or any Affiliate of Piton Partners or Kokino, any other “family
client” of Kokino shall not be a Third Party), a member of the Board, a director
or officer of the Company, or legal counsel to any party; and (%3) the term
“family client” of Kokino has the meaning ascribed to the term “family client”
under Rule 202(a)(11)(G)-1 promulgated by the SEC under the Investment Advisers
Act of 1940. In this Agreement, unless a clear contrary intention appears, (%3)
the word “including” (in its various forms) means “including, without
limitation;” (%3) the words “hereunder,” “hereof,” “hereto” and words of similar
import are references in this Agreement as a whole and not to any particular
provision of this Agreement; (%3) the word “or” is not exclusive; (%3)
references to “Sections” in this Agreement are references to Sections of this
Agreement unless otherwise indicated; and (%3) whenever the context requires,
the masculine gender shall include the feminine and neuter genders.
16.
Miscellaneous.

(a)    This Agreement, including all exhibits hereto, with the exception of the
Confidentiality Agreement, contains the entire agreement between the parties and
supersedes all other prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof.
(b)    This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other persons.


{B1246652.1}
12

--------------------------------------------------------------------------------





(c)    This Agreement shall not be assignable by operation of law or otherwise
by a party hereto without the consent of the other parties hereto. Any purported
assignment without such consent is void. Subject to the foregoing sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
and against the permitted successors and assigns of each party hereto.
(d)    Neither the failure nor any delay by a party hereto in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
(e)    If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties hereto that the parties hereto would have executed the remaining terms,
provisions, covenants and restrictions without including any of such which may
be hereafter declared invalid, void or unenforceable. In addition, the parties
hereto agree to use their reasonable best efforts to agree upon and substitute a
valid and enforceable term, provision, covenant or restriction for any of such
that is held invalid, void or unenforceable by a court of competent
jurisdiction.
(f)    Any amendment or modification of the terms and conditions set forth
herein or any waiver of such terms and conditions must be agreed to in a writing
signed by each party hereto.
(g)    This Agreement may be executed in one or more textually identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.
(h)    Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties will be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party hereto that drafted or prepared it is of no application and is
hereby expressly waived by each of the parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.
(i)    The headings set forth in this Agreement are for convenience of reference
purposes only and will not affect or be deemed to affect in any way the meaning
or interpretation of this Agreement or any term or provision of this Agreement


{B1246652.1}
13

--------------------------------------------------------------------------------





17.    Term. This Agreement shall terminate on the Termination Date, except the
provisions of Section 7 and Section 8, which shall survive such termination.


[Signature Pages Follow]
18.    


{B1246652.1}
14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.
GULF ISLAND FABRICATION, INC.
By:     /s/ John P. Laborde         
Name:     John P. Laborde    
Title:     Chairman


{B1246652.1}
15

--------------------------------------------------------------------------------








PITON CAPITAL PARTNERS LLC


By: Piton Capital Management LLC, its managing member


By: Kokino LLC, its managing member




By: /s/ Stephen A. Ives     
Name: Stephen A. Ives
Title: Vice President
KOKINO LLC


By: /s/ Stephen A. Ives     
Name: Stephen A. Ives
Title: Vice President
    
    


{B1246652.1}
16

--------------------------------------------------------------------------------






Exhibit A
Form of Resignation Letter


{B1246652.1}

--------------------------------------------------------------------------------






November 2, 2018
Board of Directors
Gulf Island Fabrication, Inc.
16225 Park Ten Place, Suite 300,
Houston, Texas 77084


Re: Resignation
Ladies and Gentlemen:
This resignation is delivered pursuant to that certain Cooperation Agreement
(the “Agreement”), dated as of November 2, 2018, by and among Gulf Island
Fabrication, Inc., a Louisiana corporation (the “Company”), Piton Capital
Partners, LLC, a Delaware limited liability company (“Piton Partners”), and
Kokino LLC, a Delaware limited liability company (“Kokino” and, together with
Piton Partners, “Piton”). Capitalized terms used herein but not defined shall
have the meaning set forth in the Agreement.
I hereby irrevocably resign, subject to acceptance of my resignation by the
Board, from my position as a director of the Board and from any and all
committees of the Board on which I serve, effective immediately upon the earlier
of (i) Piton’s beneficial ownership in the Company falling below the Piton
Minimum Ownership other than as a result of issuances of Common Stock by the
Company after the date hereof and (ii) the Termination Date. I acknowledge that
upon such resignation I shall have no rights to nominate, recommend, appoint or
participate in a Board vote in respect of any replacement director.


Very truly yours,




/s/ Robert M. Averick    
Robert M. Averick






{B1246652.1}

--------------------------------------------------------------------------------






Exhibit B
Press Release














































{B1246652.1}

--------------------------------------------------------------------------------







NEWS RELEASE                                
                                        
For further information contact:


Kirk J. Meche                                      Westley S. Stockton
Chief Executive Officer                          Chief Financial Officer
713.714.6100                                 713.714.6100


FOR IMMEDIATE RELEASE
November [•], 2018


GULF ISLAND FABRICATION, INC.
ANNOUNCES APPOINTMENT OF NEW BOARD MEMBER


Houston, TX – Gulf Island Fabrication, Inc. (“Gulf Island" or the “Company”)
(NASDAQ: GIFI), announced today that Mr. Robert Averick has been appointed to
its Board of Directors (the “Board”), effective October [●], 2018, under the
terms of a cooperation agreement by and among the Company, Piton Capital
Partners LLC (“Piton”) and Kokino LLC, and following several months of
discussion.


Mr. Averick has over 15 years of experience as a small-capitalization,
value-driven public equity portfolio manager. He is a Portfolio Manager of
Kokino LLC, a private investment firm that provides investment management
services to Piton. His previous work experience includes positions of increasing
responsibility within structured finance, strategic planning and consulting.
Since January 2016, Mr. Averick has served as a member of the Board of Directors
of Amtech Systems, Inc. He previously served on the Board of Directors of Key
Technology, Inc., from June 2016 until the company’s sale in March 2018. He
received an undergraduate degree in Economics from The University of Virginia
and a Master’s in Business Administration in Finance from The University of
Pennsylvania, The Wharton School of Business. Piton currently owns in excess of
9% of the outstanding shares of the Company.
    


{B1246652.1}

--------------------------------------------------------------------------------





“We are pleased to have reached this cooperation agreement with Piton and
appreciate the constructive dialogue we have had with them,” said Jack Laborde,
Chairman of the Board. “I am also pleased to welcome Robert to the Gulf Island
Board. His background and industry experience will complement our Board and he
will be a tremendous asset as we continue to position Gulf Island for future
growth. In addition, we are looking forward to continuing a constructive
dialogue with Piton.”


Gulf Island Fabrication, Inc., based in Houston, Texas, with facilities located
in Louisiana and Texas, is a leading fabricator of complex steel structures and
marine vessels used for Oil & Gas production and transportation, petrochemical
and industrial facilities, power generation and alternative energy projects.
Gulf Island also provides related installation, hookup, commissioning, repair
and maintenance services with specialized crews and integrated project
management capabilities. Visit us at our website www.gulfisland.com.


Cautionary Statement:


This press release contains forward-looking statements. Forward-looking
statements are all statements other than statements of historical facts, such as
projections or expectations relating to such topics as oil and gas prices,
operating cash flows, capital expenditures, liquidity and tax rates. The words
“anticipates,” “may,” “can,” “plans,” “believes,” “estimates,” “expects,”
“projects,” “targets,” “intends,” “likely,” “will,” “should,” “to be,”
“potential” and any similar expressions are intended to identify those
assertions as forward-looking statements.


We caution readers that forward-looking statements are not guarantees of future
performance and actual results may differ materially from those anticipated,
projected or assumed in the forward-looking statements. Important factors that
can cause our actual results to differ materially from those anticipated in the
forward-looking statements include the cyclical nature of the oil and gas
industry, changes in backlog estimates, suspension or termination of projects,
timing and award of new contracts, financial ability and credit worthiness of
our customers and consolidation of our customers, competitive pricing and cost
overruns, entry into new lines of business, ability to raise additional capital,
ability to sell certain assets advancement on the SeaOne Project, ability to
resolve dispute with a


{B1246652.1}

--------------------------------------------------------------------------------





customer relating to an alleged termination of contracts to build MPSVs, ability
to remain in compliance with our covenants contained in our credit agreement,
ability to employ skilled workers, operating dangers and limits on insurance
coverage, weather conditions, competition, customer disputes, adjustments to
previously reported profits under the percentage-of-completion method, loss of
key personnel, compliance with regulatory and environmental laws, ability to
utilize navigation canals, performance of subcontractors, systems and
information technology interruption or failure and data security breaches and
other factors described in more detail in “Risk Factors” in Item 1A of our
annual report on Form 10-K for the year ended December 31, 2017, as updated by
our subsequent filings with the U.S. Securities and Exchange Commission.


Investors are cautioned that many of the assumptions upon which our
forward-looking statements are based are likely to change after the
forward-looking statements are made, which we cannot control. Further, we may
make changes to our business plans that could affect our results. We caution
investors that we do not intend to update forward-looking statements more
frequently than quarterly notwithstanding any changes in our assumptions,
changes in business plans, actual experience or other changes, and we undertake
no obligation to update any forward-looking statements.






{B1246652.1}